Bloodworth, J.
In the cross-bill of exceptions in this case error is assigned on the overruling of the demurrer to the petition. The petition, properly construed, is a suit for damages for the breach of a parol contract for the sale of land, and, as there are no facts alleged which bring the case within any of the exceptions to the statute of frauds, the court erred in overruling the demurrer, which raised this issue.
This ruling is controlling on the case as a whole, and under it the judgment overruling the demurrer must be reversed; and we are not required to consider the main bill of exceptions.

Judgment on cross-bill of exceptions reversed; main bill of exceptions dismissed.


Broyles, O. J., and Lulce, J., concur.

W. B. & W. G. Mann, Lang & Lang, Morris & Hawlcins, for Sutherland et al.
W. C. Martin, Maddox, McCamy & Shumate, Reuben R. & Lowry Arnold, contra.